DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 28, 2021 has been entered.
 	Claims 1-20 are pending.
Claim 1 is currently amended.
Claims 2-12 and 14-20 are withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
All previous objections and rejections not set forth below have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:  claim 13 is drawn to the method of claim 1 further comprising steps g-k, but claim 1 as currently amended recites a step g, which is confusing.  Appropriate correction is required. In order to overcome the objection it is suggested that claim 13 be amended to recite steps h-l.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ainley et al. (U.S. Patent Application Publication No. 2011/0191899, published Aug. 4, 2011) in view of Bahr et al. (U.S. Patent Application Publication No. 2016/0145645, published May 26, 2016).
Claim 1 as currently amended is drawn to a method for producing a repaired site specific nuclease binding site, the method comprising the following steps: 

b.    Introducing a site specific nuclease designed to bind and cleave at the site specific nuclease binding site;
c.    Cleaving the first copy of the site specific nuclease binding site;
d.    Cleaving the second copy of the site specific nuclease binding site;
e.  Excising the intervening polynucleotide sequence from the plant genome;  
f. Recombining the first cleaved site specific nuclease binding site with the second cleaved site specific nuclease binding site;
g.    Producing the repaired site specific nuclease binding site, wherein the repaired site-specific nuclease binding site is repaired via a NHEJ-mediated cellular process and the repaired site specific nuclease binding site is identical to the first copy of the site specific nuclease binding site.
Claim 13 as currently amended is drawn to the method of claim 1, the method further comprising the steps of:
g.    Targeting the repaired site specific nuclease binding site with the site specific nuclease;
h.    Cleaving the repaired site specific nuclease binding site with the site specific nuclease;
i.    Introducing a donor polynucleotide sequence;

k.    Producing a plant genome comprising the donor polynucleotide sequence stably integrated within the genome.

Ainley et al. teach the introduction of an engineered landing pad (ELP) into a genome of a host organism in order to facilitate the integration of further nucleic acid molecules of interest into the host organism, including a host organism that is a plant (paragraphs [0037];[0038]). The integration of further nucleic acid molecules of interest into the host organism can be accomplished by a method comprising the following steps: a. Providing a genome, including a plant genome, comprising a first copy of a site specific nuclease (i.e., a targeting endonuclease) binding site, an intervening polynucleotide sequence, and a second copy of the site specific nuclease binding site,  b.Introducing a site specific nuclease (e.g., an engineered zinc finger nuclease, or eZFN) designed to bind and cleave at the site specific nuclease binding site; c. Cleaving the first copy of the site specific nuclease binding site; d. Cleaving the second copy of the site specific nuclease binding site; e. Recombining (repairing by non-homologous end joining or by homologous single-strand repair) the first cleaved site specific nuclease binding site with the second cleaved site specific nuclease binding site; f. Producing the repaired site specific nuclease binding site; g.Targeting the repaired site specific nuclease binding site with the site specific nuclease; h. Cleaving the repaired site specific nuclease binding site with the site specific nuclease; i. Introducing a donor polynucleotide sequence (e.g. a transgene); j. Integrating the donor polynucleotide sequence within the cleaved site specific nuclease binding site; and k. Producing a genome comprising the donor polynucleotide sequence stably integrated 
Ainley et al. do not explicitly teach that the first copy of the site specific nuclease binding site and the second copy of the site specific nuclease binding site are identical.
Bahr et al. teach that an engineered landing pad can comprise one or more recognition sequences for a polynucleotide modification enzyme, and may comprise at least one, at least two, at least three, at least four, at least five, at least six, at least seven, at least eight, at least nine, or at least ten or more recognition sequences (paragraphs [0012];[0018]). Bahr et al. teach that in embodiments comprising more than one recognition sequence, the recognition sequences may be unique from one another (i.e. recognized by different polynucleotide modification enzymes), the same repeated sequence, or a combination of repeated and unique sequences (paragraph [0018]). Bahr et al. teach that an embodiment of an engineered landing pad comprising a first copy of a site specific nuclease binding site, an intervening polynucleotide sequence, and a second copy of the site specific nuclease binding site, wherein the first copy of the site specific nuclease binding site and the second copy of the site specific nuclease binding site are identical (paragraphs [0012]; [0018]; [0086]). The site specific nuclease can be a zinc finger nuclease (paragraphs [0016]; [0017]). Bahr et al. teach that nuclease induced double strand breaks are repaired in a cell by homologous recombination or direct ligation (paragraph [0098]).
Given the teachings of Ainley et al. that an intervening polynucleotide sequence in an engineered landing pad site can be flanked by one or more eZFN binding sites, and that prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the method of Ainley et al. could be practiced with an engineered landing pad comprising an intervening polynucleotide sequence flanked by two identical eZFN binding sites, that the double strand breaks induced by the eZFN would be repaired in a cell by its endogenous DNA repair systems, including non-homologous end joining, and that the intervening polynucleotide sequence would be excised as a consequence of the double strand breaks induced by the eZFN (i.e. “cleavage”).
The use of two identical eZFN binding sites in an engineered landing pad comprising an intervening polynucleotide sequence would have been a routine modification of design parameters within the abilities of a person having ordinary skill in the art, as evidenced by Bahr et al. One skilled in the art would have recognized this arrangement as one of several known arrangements that can be used to construct an engineered landing pad, and one skilled in the art would have had a reasonable expectation that this arrangement could be successfully be used as an engineered landing pad, since other engineered landing pads having other arrangements have prima facie obvious as a whole to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Applicants’ arguments filed July 28, 2021 have been fully considered but they are not persuasive. 
Applicants traverse the rejection, and maintain that in light of the claim amendments, the pending claims of the instant application are allowable. Applicant maintain that the cited references of Ainley and/or Bahr do not teach or suggest the repair process wherein the intervening sequence is excised from the plant genome resulting in repaired site specific nuclease binding site, wherein the repaired site specific nuclease binding site is identical to the first copy of the site specific nuclease binding site, and that claim 1 accordingly, and claims depending therefrom, would not have been obvious to one of ordinary skill in the art at the time of present invention, based on the combined teaching of Ainley and Bahr. 

Applicants’ arguments are not persuasive. 
Applicants’ arguments are not persuasive because Ainley teaches a process wherein the intervening sequence is excised from the plant genome as a consequence of cleavage of the eZFN binding sites by eZFN site-specific nucleases, as set forth above in the modified rejection of claims 1 and 13 under 35 U.S.C. 103. Accordingly the rejection is maintained. 

Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA E COLLINS whose telephone number is (571)272-0794. The examiner can normally be reached M-R 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/CYNTHIA E COLLINS/Primary Examiner, Art Unit 1662